Citation Nr: 0006186	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, and if so, whether the claim is well grounded.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee with degenerative joint disease, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee with degenerative joint disease, current 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 1997 and 
March 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

During his December 1999 Board hearing, the veteran raised 
the issue of entitlement to service connection for hepatitis 
C.  This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Evidence submitted since the March 1972 denial of the 
veteran's claim for service connection for residuals of a 
head injury, to include hearing testimony and records of 
treatment, has been received which was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim. 

3.  The claim for service connection for residuals of a head 
injury is not plausible.

4.  The medical issues relating to the claim of service 
connection for residuals of a head injury do not involve such 
complexity or controversy as to warrant an independent 
medical opinion.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury is reopened.  38 C.F.R. § 3.156 (West 1991).

2.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107(a).

3. An independent medical opinion regarding the claim for 
service connection for the residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 5107(a), 5109, 7109 (West 1991);  
38 C.F.R. §§ 3.328, 20.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 17, 1999), 
the en banc Court essentially holds that the recent decision 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), requires the replacement of the two-step Manio 
test with a three-step test. Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S. C. § 
5107(a). Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(b) has been fulfilled." 

Factual Background
In March 1972, the RO denied service connection for a head 
injury as not being found on the last examination.  The 
evidence of record at the time consisted of service medical 
records of treatment on August 13, 1970, which showed that 
the veteran was knocked out after hitting his head on a door.  
He regained consciousness and was taken to the dispensary 
where he was described as alert and oriented.  There was no 
evidence of extensive injury.  Pupils were equal and reactive 
to light and accommodation.  Extraocular movement was intact.  
Examination of the fundi was negative.  Ears were clear.  The 
veteran's general condition was good.  He complained of 
headache and dizziness.  He was transferred to a hospital 
where he remained from August 13 to August 14 for 
observation.  Treatment was conservative.  No operations were 
performed.  He was released on temporary limited duty.   An 
August 14th temporary profile record shows that the veteran 
was profiled for a head injury.  The temporary profile change 
was to be lifted after one week.

Service medical records dated August 15, 1970, stated that 
the veteran was discharged from the hospital the day before.  
According to the records, there were no problems present now 
which were not previously present.  He was still dizzy.  The 
veteran was alert and oriented with a good gait.  Extraocular 
movement was intact.  Pupils were equal in size and reaction, 
and were round, regular and reactive to light.  On August 17, 
the veteran was seen again.  There was no increase in 
symptoms.  He complained of a slight headache.  Extraocular 
movement was normal.  Pupils were equal in size and reaction, 
and were round, regular and reactive to light.  The veteran 
was released to duty. 

During the veteran's December 1971 separation examination, 
clinical evaluation of the veteran's neurological condition, 
psychiatric condition, and head, face, neck and scalp, was 
normal.  

During a VA examination in February 1972 the veteran gave a 
history of having been rendered unconscious during an 
inservice incident in which he hit his head when he got out 
from under a large truck on the open door of the truck.  The 
examiner stated that the veteran offered no complaints in 
reference to his head.  There was no neurological disease 
found upon objective examination.

Evidence received after the 1972 RO decision includes a 
report of a VA hospitalization from May to August 1980 for 
treatment of alcohol abuse.  There was no mention of a head 
injury in service.  A May 1991 VA psychiatric hospitalization 
was for treatment of drug and alcohol abuse.  Additional VA 
outpatient treatment records note the veteran's ongoing 
substance abuse problems.

VA records of treatment in April 1997 reflect that the 
veteran had a clinical history of a new onset seizure.  A 
comparison was made to an examination from March 1997.  A MRI 
report reflects an impression of a subcentimeter focus, which 
approximated CSF signal intensity within the left basal 
ganglia.  Differential for this included a prominent 
perivascular space versus a lacunar infarct.

During the veteran's October 1997 RO hearing, the veteran 
said that doctors told him that a severe concussion was 
probably the cause of post service ringing in the ears, 
insomnia, and headaches.  The veteran asserted that 
apparently nobody wanted to put this opinion in writing, 
however.  The veteran testified that he believed that the 
residuals he had were a direct result of the inservice head 
injury.  He also attributed a recent transient ischemic 
attack in February 1997 and six following seizures, as well 
as migraine headaches and blurred vision, to the inservice 
head injury.  Additionally he described an automobile 
accident in approximately 1991 in which he broke his jaw and 
crushed his ribs on his steering wheel.  The veteran said 
that after the August 1970 inservice injury he was in and out 
of consciousness for three days, and that they had to wake 
him up repeatedly with smelling salts.  He said he was put on 
convalescent leave for 30 days and given light duty after the 
injury. 

During his December 1999 Board hearing, the veteran testified 
that he hit his head on a truck or on concrete while getting 
out of a truck.  He said he was currently being treated for 
insomnia, which he felt was a result of the concussion.  He 
said that a MRI was performed on his head which showed a 
black spot at the base of his brain which he was told would 
have been caused by a concussion.  He stated that an eye 
doctor had recently told him that the black spots he sees 
would occur as a result of a head trauma.  He said that a 
treating physician told him that his problems with ringing in 
his ears, and hearing voices and radios which did not exist, 
would have resulted from a bruise on his brain.

Analysis

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 17, 1999), 
the en banc Court essentially holds that the recent decision 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), requires the replacement of the two-step Manio 
test with a three-step test. Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S. C. § 
5107(a). Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(b) has been fulfilled." 

Service connection for residuals of a skull injury was denied 
by the RO in March 1972.  The denial was not appealed and 
became final.  Since that time evidence in the form of 
hearing testimony and records of treatment has been received, 
which was not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  The Board makes this 
determination with an emphasis on completeness of the record 
rather than whether the outcome of the claim would be 
different in light of the new evidence.  Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for residuals of a head injury is 
reopened.  38 C.F.R. § 3.156(a).  

The threshold question that must now be resolved with regard 
to this claim is whether the veteran has presented evidence 
of a well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of the claim.  
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. § 1110 
(West 1991);  38 C.F.R. § 3.303 (1999).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.  

In addition to the medical evidence discussed above, the 
Board here asserts that it has examined all medical evidence 
of record, and that none of the medical evidence is probative 
of a link between the veteran's inservice head injury and a 
current disability.  

In the present case, there is no competent medical evidence 
of a link between a current disability, whether it be a 
transient ischemic attack, seizures, migraines, hearing 
voices, etc., and the veteran's inservice head injury.  
Accordingly, the claim for service connection for residuals 
of a head injury must be denied as not well grounded.  
Caluza;  Epps.

The Board notes that the veteran's lay assertions regarding a 
relationship between his inservice head injury and various 
current disabilities is not sufficient to well ground his 
claim.  The veteran, as a lay person, is not competent to 
provide medical opinions, so that his assertions as to 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit. 

The Board acknowledges the veteran's assertions that several 
doctors have told him that various current medical conditions 
were a result of a severe concussion during service.  The 
Board notes, however, that a statement about what a doctor 
told a lay claimant does not constitute the required medical 
evidence for a well-grounded claim.  See Franzen v. Brown, 9 
Vet. App. 235, 238 (1996).  The veteran acknowledged at his 
RO hearing that apparently no doctor was willing to put in 
writing the opinion that he has a current disability as a 
result of the inservice head injury.  A written medical 
opinion or record from a doctor expressing that he has a 
current disability as a result of his inservice head injury 
would be required to well ground the veteran's claim.  
Caluza.

The veteran has requested that an independent medical opinion 
be obtained with respect to his claim for service connection 
for residuals of a head injury.  An independent medical 
opinion may be obtained where the medical issues relating to 
a claim involve such complexity or controversy warrant such 
an opinion.  38 U.S.C.A. § 20.901;  38 C.F.R. § 3.328.  In 
the present case, the veteran's inservice head injury and 
symptoms following the injury do not raise a complex or 
controversial medical issue.  Additionally, the Board and the 
RO have no duty to assist the veteran by seeking medical 
opinions or examinations regarding the veteran's claim, since 
the claim is not well grounded.  38 U.S.C.A. § 5107(a);  
Caluza;  Epps.  Accordingly, the request for an independent 
medical opinion is denied.

The Board acknowledges that, as is reflected by a May 1999 
supplemental statement of the case, the RO denied the 
veteran's claim on the ground that new and material evidence 
adequate to reopen the claim for service connection for an 
acquired mental disorder had not been submitted.  By 
contrast, the Board has found that there was new and material 
evidence to reopen the claim but that the claim was not well 
grounded.  Even if the RO had found new and material evidence 
to have been submitted, there is a clear absence from the 
total record of the medical "nexus" Caluza requirement for 
a well grounded claim.  Accordingly, the claim would have 
necessarily been denied, so that the veteran has not been 
prejudiced by this approach.  Winters v. West, 12 Vet. App. 
203, 207-208 (1999).  



ORDER

Entitlement to service connection for residuals of a head 
injury is denied.


REMAND

The veteran contends that his bilateral knee disability is 
more severe than currently evaluated.

During his December 1999 Board hearing, the veteran indicated 
that after years of being denied Social Security benefits, he 
received in September 1999 a letter stating he was granted 
Social Security benefits, though he did not yet understand 
what benefits he was granted or what the bases for those 
benefits were.

In cases where the level of disability is at issue, Social 
Security Administration records are often relevant, and the 
VA's duty to assist often includes obtaining such records.  
Murcincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors v. 
Derwinski, 2 Vet. App. 526 (1992).  In light of the medical 
evidence of record and the veteran's testimony, it is 
reasonably likely that information regarding the severity of 
the veteran's bilateral knee disability is in the possession 
of the Social Security Administration. 

Additionally, the veteran has contended, and there is medical 
evidence to support the contention (see, e.g., August 1996 
note of Charles E. Veurink, M.D.), that his bilateral knee 
disability may impair his ability to find employment.  During 
his December 1999 VA examination, the veteran testified that 
his knees became more painful with use and were subject to 
flare-ups.  The recent VA examinations of record do not 
address functional impairment of the veteran's knees upon use 
or due to flare-ups, or the extent to which his bilateral 
knee disability precludes employment.

The Board notes that 38 C.F.R. § 4.10 provides that in cases 
of functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems and 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 require consideration of functional 
disability due to arthritis, flare-ups, weakened movement, 
excess fatigability, incoordination, or pain on movement.  
These requirements enable the VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.   See Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
left and right knee disabilities since 
January 1995.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
and associate them with the claims 
folder. 

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.  The attention of 
the SSA should be respectfully invited to 
38 U.S.C.A. § 5106.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist in order to determine the 
manifestations of the service-connected 
left and right knee disabilities. The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examinations.  All indicated tests, 
studies and X-rays should be performed.  
The orthopedist should set forth all 
objective findings regarding the left 
knee and right knee disabilities, 
including complete range of motion 
measurements.  The orthopedist should 
obtain a history and note any objective 
findings regarding the following:  
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, arthritis, and painful 
motion or pain with use of the knees.  
The examiner should express an opinion as 
to the extent of any additional 
disability present during flare-ups.  The 
orthopedist should also address the 
effect of the veteran's current left and 
right knee disabilities on his ability to 
perform routine functions and his ability 
to work. 

4.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

5.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

6.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues of entitlement to 
an increased rating for left knee 
disability and an increased rating for 
right knee disability.  In addressing 
these issues, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. §§  4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, the RO should consider 
whether the components of the veteran's 
left and right knee disabilities should 
be separately rated in accordance with 
VAOPGCPREC 23-97.  Also, the RO should 
consider the provisions of 38 C.F.R. § 
3.321(b)(1), and determine whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



